DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-28 are rejected under 35 U.S.C. 102(a) as being anticipated by Falwell et al. (7,331,958).   Falwell et al. disclose, in figs. 11 and 12, 
Re-claim 22, an elongate medical device assembly comprising:
an elongate shaft body 1250; and
an annular electrode 146a (col. 5, lines 39-47) configured to deliver ablative energy and disposed on said elongate shaft body, the annular electrode defining a longitudinal axis and having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode; wherein said elongate shaft body has an outer diameter 1210, wherein said outer diameter of said axial end of said electrode is radially within said outer diameter of said elongate shaft body.

Re-claim 23,  wherein said outer diameter of said annular electrode is greater at said axial center than at either axial end of said electrode.
Re-claim 24, wherein said annular electrode defines a thickness between said outer diameter and an inner diameter, wherein said thickness is about 25% to about 75% less at said axial end than at said axial center.
Re-claim 25 wherein said axial end of said electrode comprises a chamfer.
Re-claim 26,  wherein a portion of said elongate body extends over a portion of said electrode.
Re-claim 27, wherein said outer diameter of said annular electrode has a continuous curvature.
Re-claim 28, wherein said annular electrode is configured to deliver at least one of radiofrequency ablative energy and high intensity focused ultrasound ablative energy (see col. 1, lines 58-63).

Claims 22-29 are rejected under 35 U.S.C. 102(a) as being anticipated by Jaraczewski et al. (5,938,694).   Jaraczewski  et al. disclose, in figs. 11 and 14, 
Re-claim 22, an elongate medical device assembly comprising:
an elongate shaft body 13; and
an annular electrode 114a configured to deliver ablative energy and disposed on said elongate shaft body, the annular electrode defining a longitudinal axis and having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode; wherein said elongate shaft body has an outer diameter 124a, wherein said outer diameter of said axial end of said electrode is radially within said outer diameter of said elongate shaft body.
Re-claim 23,  wherein said outer diameter of said annular electrode is greater at said axial center than at either axial end of said electrode.
Re-claim 24, wherein said annular electrode defines a thickness between said outer diameter and an inner diameter, wherein said thickness is about 25% to about 75% less at said axial end than at said axial center.
Re-claim 25 wherein said axial end of said electrode comprises a chamfer.
Re-claim 26,  wherein a portion of said elongate body extends over a portion of said electrode.
Re-claim 27, wherein said outer diameter of said annular electrode has a continuous curvature.
Re-claim 28, wherein said annular electrode is configured to deliver at least one of radiofrequency ablative energy and high intensity focused ultrasound ablative energy (see col. 3, lines 35-41).
Re-claim 29, wherein said elongate shaft body comprises a plurality of flexible spines 118 , and wherein said annular electrode is disposed on at least one of the plurality of spines 118, see fig. 8, 8A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Reshidi (8,000,764) in of Falwell et al., or Jaraczewshi et al., or Stevens-Wright et al. (5,715,817).
Re-claim 22, Reshidi discloses, in figs 1 and 2, an elongate medical device assembly comprising:
an elongate shaft body 20; and
an annular electrode 36  configured to deliver ablative energy and disposed on said elongate shaft body, the annular electrode defining a longitudinal axis and having an outer diameter, wherein said outer diameter of said axial end of said electrode is radially within said outer diameter of said elongate shaft body.
	Reshidi lacks to disclose the outer diameter of the electrode is greater at an axial center of said electrode than at an axial end of said electrode.
	Falwell et al. teach, in figs. 11, 12, an elongate medical device assembly having an outer diameter of an electrode 146a being  greater at an axial center of the electrode than at an axial end of the electrode.
	Jaraczeski et al. teach, in fig. 14, an elongate medical device assembly having an outer diameter of an electrode 114a being  greater at an axial center of the electrode than at an axial end of the electrode.

	Stevens-Wright et al. teach, in fig. 2b, , an elongate medical device assembly having an outer diameter of an electrode 48 being  greater at an axial center of the electrode than at an axial end of the electrode.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Falwell et al., or Jaraczewski et al, or Stevens-Wright, to modify the invention of  Reshidi with the outer diameter of the electrode is greater at an axial center of said electrode than at an axial end of said electrode in order to facilitate of smoothly electrical guiding for the medical device and to enhance contact features.
	Re-claim 23-28, Falwell et al. or Jaraczewski et al. teach all limitations of the claims.
 
Claims 30-33,  35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (2008/0161774) in view of Jaraczewski et al.

Re-claims 30-33 and 35,Hastings et al. disclose in figs. 1 and 4, an elongate medical device assembly comprising: an elongate shaft body comprising an inner cylindrical structure 54 defining a longitudinal lumen 59 and defining a longitudinal axis; and an outer tube 50, disposed radially-outward of said inner layer, comprising a first radial layer and a second radial layer that is radially-outward of said first radial layer,
the first radial layer having a different stiffness than said second radial layer (see [0048]); wherein said second radial layer has a lower stiffness than said first radial layer; wherein said second radial layer comprises a first axial section and a second axial section, said first axial section having a different stiffness than said second axial section (see [0049]); wherein said first radial layer and said second radial layer have respective stiffnesses that are lower than a stiffness of said inner cylindrical structure 54 (see [0052]).
Hastings et al. further disclose an annular electrode 26 for delivering ablative energy disposed on a distal end portion of the shaft.
Hasting et al. lack to disclose the annular electrode having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode; and
wherein said elongate shaft body has an outer diameter, wherein said outer diameter of said axial end of said electrode is radially within said outer diameter of said elongate body.
Jaraczewski et al. ,teach in fig. 14, an annular electrode 114a disposed on said distal end portion of an elongate body, the annular electrode having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode; and said outer diameter of axial end of said electrode is radially within the outer diameter of said elongate body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Jaraczewski et al., to modify the invention of Hastings et al. with the electrode having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode in order to facilitate of smoothly electrical guiding for the medical device, and to enhance contact features.
Re-claims 37-40, or Jaraczewski et al. teach all limitations of the claims.

Claims 30, 31, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ponzi et al. (2003/0045831) in view of Jaraczewski et al.
Re-claims 30, 31 and 34-36, Ponzi et al. disclose, in figs. 1-3, an elongate medical device assembly comprising: an elongate shaft body comprising an inner cylindrical structure 48 defining a longitudinal lumen and defining a longitudinal axis; and an outer tube, disposed radially-outward of said inner layer, comprising a first radial layer 22 and a second radial layer 20 that is radially-outward of said first radial layer, the first
radial layer having a different stiffness than said second radial layer (see [0019]); wherein said second radial layer has a lower stiffness than said first radial layer; wherein said inner cylindrical structure 48 comprises polyimide (see [0031]); wherein said inner cylindrical structure defines a plurality of longitudinally-extending lumens.
Jaraczewski et al. , teach in fig. 14, an elongate medical device assembly comprising:
an elongate shaft body ; and
an annular electrode 114a configured to deliver ablative energy and disposed on said elongate shaft body an annular electrode 114a disposed on said distal end portion of an elongate body, the annular electrode having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode; and said outer diameter of axial end of said electrode is radially within the outer diameter of said elongate body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Jaraczewski et al., to modify the invention of Ponzi et al. with the electrode having an outer diameter, wherein said outer diameter is greater at an axial center of said electrode than at an axial end of said electrode in order to facilitate of smoothly electrical guiding for the medical device, and to enhance contact features.
Re-claims 37-40, Jaraczewski et al. teach all limitations of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         October 31, 2022